 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDPM of Kansas, Inc. and United Food & Commer-cial Workers International Union, AFL-CIO-CLC, District Local 340. Case 17-CA-10542April 19, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on August 10, 1981, byUnited Food & Commercial Workers InternationalUnion, AFL-CIO-CLC, District Local 340, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 17, issued a complaint on Sep-tember 14, 1981, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and the com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December30, 1980, following a Board election in Case 17-RC-87511 the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about January 5, 1981,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so; and that, since on orabout March 2, 1981, Respondent has failed and re-fused to supply information requested by the Unionregarding the current names and addresses of unitemployees which is necessary for collective bar-gaining. On September 28, 1981, Respondent filedits answer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On January 18, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 22,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-' Official notice is taken of the record in the representation proceeding,Case 17-RC-8751, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTYV Elctrresyst Inc, 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Boerage Ca, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertye Coa v. Penelo, 269 F.Supp. 573(D.C.va 1967); Foloer Corp, 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.261 NLRB No. 30mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause, entitled "Resistance to Order TransferringProceeding to the Board and Notice to ShowCause." Respondent also filed a Motion for Sum-mary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on Motions for Summary JudgmentIn its answer to the complaint, Respondentadmits certain factual allegations of the complaint,but denies that it committed the unfair labor prac-tices alleged.2Respondent, in its response to theBoard's Notice To Show Cause, in substance at-tacks the Union's certification on the basis that itwas deprived of due process of law as a result ofthe Board's failure to afford it a hearing on objec-tions filed by the Union following a first represen-tation election, and on its own objections to asecond election directed by the Board. Respondentin its Motion for Summary Judgment asserts thatthere are no issues of fact which substantiate theGeneral Counsel's position that it has a duty to'Respondent's answer asserts that it is without sufficient knowledge toanswer the complaint's allegations that the Union has requested bargain-ing, that Respondent has failed and refused to bargain, and that Respond-ent has also failed and refused to furnish the Union with certain requestedinformation which is needed for collective bargaining. We find no meritto these assertions. Counsel for the General Counsel attached to herMotion for Summary Judgment copies of letters, the authenticity ofwhich Respondent does not challenge, establishing the Union's bargain-ing and information requests and Respondent's receipt thereof. Accord-ingly, we reject Respondent's argument in its response to the Notice ToShow Cause that its answer raises material issues of fact rendering sum-mary judgment inappropriate.As to Respondent's argument that, under Sec. 102.20 of our Rules, itsstatement that it is without sufficient knowledge to admit or deny that ithas refused to bargain constitutes a denial raising a material issue of fact.Respondent may not, without explanation, validly deny knowledge of itsown actions and thereby create an artificial issue of fact simply in orderto obtain a hearing when none is otherwise warranted. The provision ofSec. 102.20, to which Respondent adverts, states, in relevant part: "Therespondent shall specifically admit, deny, or explain each of the facts al-leged in the complaint, unless the respondent is without knowledge, inwhich case the respondent shall so state, such statement operating as adenial." That provision is, however, qualified by Sec. 102.21 to the extentthat an answer may be stricken if it is a sham and false, in which eventthe action may proceed as though the answer had not been served. Thus,under our Rules, a respondent must either admit, deny, or explain all alle-gations within its knowledge. Here, any complaint allegation as to Re-spondent's own conduct must be within its knowledge. Therefore, wecannot accept Respondent's claim that it is without sufficient knowledgeto admit or deny that it has failed and refused to recognize and bargainwith the Union, or that it has failed and refused to furnish the informa-tion sought by the Union. Accordingly, we hereby strike Respondent'sanswer that it is without sufficient knowledge to answer those complaintallegations. Since the allegations stand undenied, they are deemed ad-mitted. Respondent's answer, therefore, raises no factual issues requiringa hearing for resolution.220 DPM OF KANSASbargain with the Union, and therefore that theBoard should dismiss the complaint and remand thecase to the Regional Director for a hearing on theobjections with regard to both prior elections.Counsel for the General Counsel, on the otherhand, argues that there are no litigable matterswarranting a hearing because the issues concerningthe Union's certification were litigated and deter-mined in the underlying representation case. Weagree with the General Counsel.A review of the record, including that of therepresentation proceeding, Case 17-RC-8751, indi-cates that the Union lost an election conducted onJune 15, 1979, pursuant to a Stipulation for Certifi-cation Upon Consent Election. The Union thereaf-ter filed timely objections to conduct affecting theresults of the election, alleging, inter alia, that theEmployer (Respondent herein) called a meeting ofemployees on June 5, 1979, and announced a non-scheduled wage increase, and that the Employergranted an employee prorated vacation which hadbeen refused prior to union activity. After investi-gation, during which both parties were affordedthe opportunity to present evidence, the RegionalDirector issued, on July 27, 1979, his Report onObjections, in which he concluded that Respond-ent's announcement of two new benefits within thelast 11 days before the election was an obvious de-parture from its proclaimed plan of sequentially an-nouncing a series of improvements in benefitsevery 6 to 8 weeks,3 and recommended that theelection be set aside and a second election directed.Respondent thereafter filed exceptions to the Re-gional Director's report, in which it asserted thatcertain of the Regional Director's findings and con-clusions were contrary to the evidence and to con-trolling Board precedent. Respondent further ex-cepted to the Regional Director's failure to con-duct a hearing with respect to the Union's objec-tions. On October 11, 1979, the Board, after re-viewing the record in the light of Respondent's ex-ceptions, issued a Decision in which it adopted theRegional Director's findings and recommendationsand directed a second election.A second election, which the Union won, washeld on June 27, 1980. Respondent thereafter filedtimely objections to conduct affecting the results ofthe election, alleging that the Union engaged in ob-jectionable conduct by issuing a notice containing asubstantial mischaracterization of Board processesI Contrary to Respondent's assertions in its response to the Notice ToShow Came, the Regional Director bsed this conclusion not upon hiscredibility determinations with respect to union witnesses, but ratherupon the fact that the Employer actually announced two separate newbenefits within the last 11 days before the election in spite of its claim inits position letter that it had as early as February decided upon and com-mitted itself to a program of announcing to employees a series of im-provements in benefits every 6 to 8 weks.and documents, and by misrepresentations made bythe Union's representative to which Respondentdid not have an opportunity to respond. Respond-ent further claimed that the Regional Office's fail-ure to list the correct name of the Employer on theelection notice resulted in a substantial portion ofthe work force not voting.4Respondent subse-quently filed a supplemental objection, in which iturged that the Board's failure to certify the resultsof the first representation election, and its directionof a rerun election without affording Respondent ahearing on the Union's objections were arbitraryand capricious actions. Respondent requestedtherein that the Board sustain its supplemental ob-jection and direct another rerun election.Following investigation, in which both partieswere again afforded the opportunity to present evi-dence, the Regional Director on August 7, 1980,issued a Supplemental Decision on Objections andCertification of Representative, in which he over-ruled all Respondent's objections and certified theUnion. Respondent thereafter filed exceptions tothe Regional Director's Supplemental Decision andCertification of Representative, along with a brief,affidavits, and other supporting documents. Re-spondent also filed a motion entitled "Motion ToRevoke Certification and Remand Proceedings tothe Regional Director for Appropriate Action pur-suant to the Rules," urging that the Regional Di-rector's issuance of a Supplemental Decision andCertification of Representative rather than a sup-plemental report was contrary to the Board'sRules.On December 30, 1980, the Board, after review-ing the record in the light of Respondent's excep-tions and brief, adopted the Regional Director'sfindings and recommendations and certified theUnion. The Board noted in that Decision that theRegional Director's error in issuing a SupplementalDecision rather than a Supplemental Report wasinadvertent and resulted in no prejudice to Re-spondent. The Board treated the document issuedby the Regional Director as a SupplementalReport, and denied Respondent's motion.It would thus appear that Respondent in the in-stant proceeding is attempting to litigate matterswhich were or could have been heard and deter-mined in the representation proceeding. Specifical-ly, with respect to the hearing contention, it is wellestablished that parties do not have an absoluteright to be a hearing. It is only when the moving4The Regional Director found that sometime prior to June 19W0, theprecise date being unknown since Respondent's attorney would not allowthe Board investigator to interview Respondent's representatives andobtain direct evidence as to the date, Respondent changed its name from"Sunflower Beef, Inc." to "DPM of Kansas, Inc."221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDparty presents a prima facie showing of "substantialand material issues" which would warrant settingaside the election that it is entitled to an eviden-tiary hearing.5Here, Respondent submitted its evi-dence in support of its objections as exhibits to itsexceptions to the Regional Director's SupplementalDecision on Objections and Certification of Repre-sentative, reasserting therein its contentions raisedin its exceptions to the Regional Director's reportand recommendations after the first election aswell, and the Board concluded that they were in-sufficient to warrant the holding of a hearing. TheBoard instead adopted the Regional Director'sfindings and recommendations, and certified theUnion.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theGeneral Counsel's Motion for Summary Judgment.Respondent's Motion for Summary Judgment ishereby denied.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Kansas corporation, is engaged inthe processing and nonretail sale of meat at a facili-ty located at 800 East 37th Street North, Wichita,Kansas. Respondent, in the course and conduct ofits business operations within the State of Kansas,annually sells goods and services valued in excessof $50,000, directly to customers located outsidethe State of Kansas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within' Rehart Furniture Ca v. N.LR.R, 649 F.2d 397 (6th Cir. 1981);Rnco D.S, Inc v. N.LR.R, 653 F.2d 264 (6th Cir. 1981); Modine Manu-facturing Co, 500 F.2d 914 (8th Cir. 1974).·See Pihburgh Plate Glea Ca v. N.LR., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).the meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Food & Commercial Workers Interna-tional Union, AFL-CIO-CLC, District Local 340,is a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees in-cluding shipping and receiving employees, andjanitorial employees employed by SunflowerBeef, Inc., also known as DPM of Kansas,Inc., at its facility located at 800 E. 37th StreetNorth, Witchita, Kansas, but excluding profes-sional and technical employees, truck drivers,office clerical employees, guards and supervi-sors as defined in the Act.2. The certificationOn June 27, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 17, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton December 30, 1980, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 5, 1981, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 5, 1981, and continu-ing at all times thereafter to date, Respondent asrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.222 DPM OF KANSASFurther, the Union has requested that Respond-ent supply it with information regarding the cur-rent names and addresses of unit employees, whichinformation is necessary for collective bargaining.Commencing on or about March 2, 1981, and at alltimes material thereafter, Respondent has failed orrefused to supply the requested information.Accordingly, we find that Respondent has, sinceJanuary 5, 1981, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, including, since March 2, 1981, refusingto supply certain pertinent information requestedby the Union, and that, by such refusals, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, supply the requested information andbargain collectively with the Union as the exclu-sive representative of all employees in the appro-priate unit and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/laLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. DPM of Kansas, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. United Food & Commercial Workers Interna-tional Union, AFL-CIO-CLC, District Local 340,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. All production and maintenance employees in-cluding shipping and receiving employees, andjanitorial employees employed by Sunflower Beef,Inc., also known as DPM of Kansas, Inc., at its fa-cility located at 800 E. 37th Street North, Wichita,Kansas, but excluding professional and technicalemployees, truck drivers, office clerical employees,guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since December 30, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 5, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By refusing since on or about March 2, 1981,to supply information requested by the Union re-garding the current names and addresses of unitemployees, which information is necessary for col-lective bargaining, Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aXl) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDPM of Kansas, Inc., Wichita, Kansas, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Food &Commercial Workers International Union, AFL-CIO-CLC, District Local 340, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All production and maintenance employees in-cluding shipping and receiving employees, andjanitorial employees employed by SunflowerBeef, Inc., also known as DPM of Kansas,Inc., at its facility located at 800 E. 37th StreetNorth, Wichita, Kansas, but excluding profes-sional and technical employees, truck drivers,office clerical employees, guards and supervi-sors as defined in the Act.(b) Refusing to supply the aforesaid labor organi-zation with information necessary for collectivebargaining, including the current names and ad-dresses of unit employees.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, supply the above-named labororganization with information necessary for collec-tive bargaining, including the current names andaddresses of unit employees.(c) Post at its facility at 800 E. 37th StreetNorth, Wichita, Kansas, copies of the attachednotice marked "Appendix."7Copies of said notice,on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained7In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."by it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 17,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours andother terms and conditions of employmentwith United Food & Commercial Workers In-ternational Union, AFL-CIO-CLC, DistrictLocal 340, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT refuse to supply the above-named Union with information necessary forcollective bargaining, including the currentnames and addresses of unit employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesincluding shipping and receiving employees,and janitorial employees employed by Sun-flower Beef, Inc., also known as DPM ofKansas, Inc., at its facility located at 800 E.37th Street North, Wichita, Kansas, but ex-cluding professional and technical employ-ees, truck drivers, office clerical employees,guards and supervisors as defined in the Act.DPM OF KANSAS, INC.224